DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/18/2022. The examiner acknowledges the amendments to claims 1-8. Claims 1-9 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5-6, filed 01/18/2022, with respect to the original objections to the drawings and USC 112(b) rejections of claims 1-9 have been fully considered and are persuasive.  The original objections to the drawings and USC 112(b) rejections of claims 1-9 have been withdrawn. 
Applicant’s arguments, see pg 8 regarding the newly added “two or more pulse wave measurement devices,” filed 01/18/2022, with respect to the rejection(s) of claim(s) 1-9 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2016017930 A1 Hong.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two or more pulse wave measurement devices” positively recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150342480 A1 to Justice, et al. (cited in previous Office Action, hereinafter Justice) in view of US 20110066009 A1 to Moon, et al. (cited in previous Office Action, hereinafter Moon), in further view of WO 2016017930 A1 to Hong.
Regarding claim 1, Justice teaches a blood pressure measurement device [0026], the device comprising:
a body (16A) [0016] (Fig 1B);
a band (comprising segments 14A and B and 16B and C) connected to the body for fixing the body on a wrist of a user [0012, 0018] (Fig 1B); and

wherein the body is configured to:
acquire pressure information (using pressure sensor 62) indicating measured pressure ([0014, 0026], pulse-rate sensor (62) is configurable to sense a user’s blood pressure and transmit that pressure to segment 16A via electrical conductors 18) (Fig 1B);
display blood pressure information (on display 22) ([0021, 0026], device is configurable for displaying blood pressure information from pulsating blood flow on display 22) (Fig 1B); and
wherein the blood pressure measurement device is a watch [0021] (Fig 1B).
However, Justice does not teach two or more pulse wave measurement devices; and
Estimate blood pressure information based on the pressure information and the pulse wave information generated by the pulse wave measurement devices.
Moon teaches estimate blood pressure information (using the Composite Technique) based on pressure information (from pressure sensor 20) and the pulse wave information generated by a pulse wave measurement device (18) [0060, 0065, 0069] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Justice to have the blood pressure information is estimated based on the pressure information generated by the pressure sensor and the pulse wave information 
However, Moon does not teach the pulse wave information is generated by two or more pulse wave measurement devices.
Hong teaches two or more pulse wave measurement devices (130 and 135) [0040] (Fig 1); and
Blood pressure information is estimated based on pulse wave information generated by the pulse wave measurement devices [0040-0041].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Justice in view of Moon to have two or more pulse wave measurement devices; and
The pulse wave information for the blood pressure estimate is generated by the pulse wave measurement devices, because doing so would have the predictable result of easily and accurately measuring blood pressure by enabling estimating a diameter of a blood vessel, as recognized by Hong [0041-0042].

Regarding claim 2, Justice in view of Moon, in further view of Hong teach all the limitations of claim 1, and Justice further teaches at least one of the pulse wave measurement devices (62) is positioned to contact inside of the wrist ([0021, 0026], when display 22 is worn on the front of a user’s wrist, pulse-rate sensor (62) is positioned to contact inside of the wrist) (Fig 1B).



Regarding claim 4, Justice in view of Moon, in further view of Hong teach all the limitations of claim 1, and Justice further teaches the body is configured to display a time ([0021], if auxiliary display (42) is configurable to display a time, then display (22) is configurable to display a time) (Fig 1C).

Regarding claim 5, Justice in view of Moon, in further view of Hong teach all the limitations of claim 1, however Justice does not teach the body is configured to estimate the blood pressure information based on the pressure information and the pulse wave information using oscillometric method.
Moon teaches estimating blood pressure information based on pressure information and the pulse wave information using oscillometric method ([0007], oscillometry can be used to estimate blood pressure from pressure during different types of blood pressure such as systolic, diastolic, and mean, and pulse wave information such as pulse transit time).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Justice to have the body is configured to estimate the blood pressure information based on the pressure information and the pulse wave information using 

Regarding claim 6, Justice in view of Moon, in further view of Hong teach all the limitations of claim 1, and Justice further teaches the blood pressure measurement device of claim 1 further comprises:
A pressing part (pillow 16B) [0038, 0041] (Fig 1B); and
a cuff (comprising segments 14A-D and 16A-E) configured to be a strip structure for wearing on the wrist [0012-0013] (Fig 1A), wherein the pressing part and the cuff are configured to apply pressure to the wrist [0041],
wherein the pressure information indicates pressure measured at the pressing part ([0026, 0041], pulse-rate sensor (62) measures a pressure while disposed on the pressing pillow (16B)) (Fig 1B).

Regarding claim 7, Justice in view of Moon, in further view of Hong teach all the limitations of claim 1, and Justice further teaches the at least one of the pulse wave measurement devices (62) are positioned on a surface of the band (comprising segments 14A and B and 16B and C) such that the at least one of the pulse wave measurement devices contacts the wrist of the user ([0021, 0026], when display 22 is worn on the front of a user’s wrist, pulse-rate sensor (62) is positioned to contact the wrist) (Fig 1B).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Justice in view of Moon, in further view of Hong as applied to claim 1 above, and still further in view of US 20130046204 A1 to Lamego, et al. (cited by Applicant, hereinafter Lamego).
Regarding claim 8, Justice in view of Moon, in further view of Hong teach all the limitations of claim 1, however they do not teach the pulse wave measurement devices further comprise:
an acceleration sensor that detects a vibration; and
a vibration transmitter that transmits a vibration caused by pulsation at a measured site wherein a length of the vibration transmitter in a specific direction is longer than a length of the acceleration sensor in a longitudinal direction.
Lamego teaches an acceleration sensor (accelerometer 710) that detects a vibration [0042]; and
a vibration transmitter (common substrate 730) that transmits a vibration (50, 86) caused by pulsation at a measured site [0021, 0044] (Fig 1), wherein a length of the vibration transmitter in a specific direction is longer than a length of the acceleration sensor in a longitudinal direction (vibration transmitter (730) is shown longer than accelerometer (710) in Fig 7).
Although Lamego only teaches a single acceleration sensor and a single vibration transmitter, there is no indication in Applicant’s originally filed disclosure that duplicating the acceleration sensor and vibration transmitter for however many additional pulse wave measurement devices would have a new and unexpected result (MPEP 2144.04, VI., B.)). Therefore, this duplication of an acceleration sensor and vibration sensor for one or more additional pulse wave measurement devices does not have patentable significance over the prior art of record.

an acceleration sensor that detects a vibration; and
a vibration transmitter that transmits a vibration caused by pulsation at a measured site wherein a length of the vibration transmitter in a specific direction is longer than a length of the acceleration sensor in a longitudinal direction, because doing so would enable the device to effectively conduct vibrations to a vibrational detector, as recognized by Lamego [0031].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Justice in view of Moon, in further view of Hong, in still further view of Lamego as applied to claim 8 above, and still further in view of US 20150260514 A1 to Menelas, et al. (hereinafter Menelas).
Regarding claim 9, Justice in view of Moon, in further view of Lamego teach all the limitations of claim 8, however they do not teach the length of the vibration transmitter in a specific direction is aligned with the longitudinal direction of the band.
Menelas teaches a length of a vibration transmitter (128) in a specific direction is aligned with the longitudinal direction of a band (122) [0035] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Justice in view of Moon, in further view of Hong, in still further view of Lamego to have the length of the vibration transmitter in a specific direction is aligned with the longitudinal direction of the band, because doing so would have the predictable result of enhancing the transmission of vibration to an accelerometer, as recognized by Menlas [0035].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170112396 A1, US 20140288445 A1, US 20120071768 A1, and US 20060005631 A1 are mentioned because they disclose wrist-worn devices configurable for measuring blood pressure using two or more pulse wave measurement devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791